FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARCO ANTONIO VELASCO-                          No. 06-75615
 ACEVES,
                                                 Agency No. A076-618-140
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Marco Antonio Velasco-Aceves, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for adjustment of status. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law,

Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir. 2006), and we deny the

petition for review.

        Contrary to Velasco-Aceves’ contention, he does not qualify for relief under

the Federal First Offender Act (“FFOA”), 18 U.S.C. § 3607, because he previously

received the state-law equivalent of FFOA relief with respect to his 1984 charge.

See De Jesus Melendez v. Gonzales, 503 F.3d 1019, 1026 (9th Cir. 2007) (alien

may not avoid the immigration consequences of a drug conviction as a first

offender when, as a result of a prior drug possession arrest, he was granted pretrial

diversion under California law and was not required to plead guilty).

        PETITION FOR REVIEW DENIED.




IH/Research                               2                                    06-75615